JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplements thereto filed by appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing, and the motions to expedite and the supplement thereto, it is
ORDERED AND ADJUDGED that the district court’s order filed July 24, 2015, be affirmed. Appellant has identified no error in the district court’s dismissal without prejudice of his complaint on the ground that it did not appear he had undergone an examination under 8 U.S.C. § 1446, which is a prerequisite for obtaining a hearing in district court under 8 U.S.C. § 1447(b). It is
*5FURTHER ORDERED that the motions to expedite be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to -withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.